DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of claims 1-21 in the reply filed on 11/18/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-5, 7, 17,19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (US Pub No. 20200006545).

 	With respect to claim 1, Liu et al discloses a fin (274,Fig.9) comprising silicon and germanium (Fig.10), the fin having a lower fin portion (portion of 274 lower than top surface of 278,Fig.1) and an upper fin portion (above top surface of 278,Fig.1); a gate stack over the upper fin portion of the fin (228a,Fig.9), the gate stack having a first side (left side,Fig.9) opposite a second side (right side,Fig.9) ; a first epitaxial source or drain structure (217,213,Fig.9 left, para 21 );  embedded in the fin at the first side of the gate stack (left side,Fig.9); and a second 

 	With respect to claim 3, Liu et al discloses wherein the first and second epitaxial source or drain structures are doped with boron atoms (Fig.10).

 	With respect to claim 4, Liu et al discloses  first and second dielectric sidewall spacers (286 left and righ,Fig.9) along the first and second sides of the gate stack, respectively (Fig.9).

 	With respect to claim 5, Liu et al discloses  a first conductive electrode (234 on the left,Fig.9) on the first epitaxial source or drain structure; and a second conductive electrode (234 in the middle,Fig.9) on the second epitaxial source or drain structure.

 	With respect to claim 7, Liu et al discloses a first dielectric spacer along sidewalls of the first conductive electrode (vertical portions of 296 on the let,Fig.9, the picture is cut); and a second dielectric spacer along sidewalls of the second conductive electrode ( the vertical portion of 296 in the middle,Fig.9).

 	With respect to claim 17, Liu et al discloses a fin (274,Fig.1) comprising silicon and germanium (Para 14), the fin having a lower fin portion (below top surface of 278,Fig.1) and an 

 	With respect to claim 19, Liu et al discloses wherein the first and second epitaxial source or drain structures are doped with boron atoms (Fig.10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2,6,9-16,18,20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Pub No. 20200006545).

 	With respect to claim 2, Liu et al does not explicitly disclose wherein the upper fin portion of the fin has a total atomic concentration of germanium in the range of 10-50%, the lower semiconductor layer has a total atomic concentration of germanium in the range of 50-70%, and the capping semiconductor layer has a total atomic concentration of germanium in the range of 70-100%. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)


 	With respect to claim 6, Liu et al does not explicitly disclose wherein the first and second conductive electrodes are in a partial recess in the capping semiconductor layer. However, It would have been obvious to one of ordinary skill in the art at the time of invention to modify Liu et al such that partial the first and second conductive electrodes are in a partial recess in the capping semiconductor layer, in order to make a reliable cost effective source and drain contacts, with good ohmic properties.

 	With respect to claim 9, Liu et al discloses wherein the lower fin portion comprises a portion of an underlying bulk silicon substrate (Fig.1, Para 14). However, Liu et al does not explicitly disclose a single crystalline bulk semiconductor substrate. On the other it would have been obvious to one of ordinary skill in the art at the time of invention to modify Liu et al such that single crystalline substrate is used as a design choice.



 	With respect to claim 11, the arts cited above do not explicitly disclose wherein the upper fin portion of the fin has a total atomic concentration of germanium in the range of 10-50%, and the first and second epitaxial source or drain structures have a total atomic concentration of germanium greater than 50%. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



 	With respect to claim 13, Liu et al discloses first and second dielectric sidewall spacers (286 left and righ,Fig.9) along the first and second sides of the gate stack, respectively (Fig.9).

 		 
 	With respect to claim 14, Liu et al discloses a first conductive electrode (234 on the left,Fig.9) on the first epitaxial source or drain structure; and a second conductive electrode on the second epitaxial source or drain structure (234 in the middle,Fig.9).

 	With respect to claim 15, Liu et al does not explicitly disclose wherein the first and second conductive electrodes are in a partial recess in the first and second epitaxial source or drain structures, respectively. However, It would have been obvious to one of ordinary skill in the art at the time of invention to modify Liu et al such that partial the first and second conductive electrodes are in a partial recess in the capping semiconductor layer, in order to make a reliable cost effective source and drain contacts, with good ohmic properties.

 	With respect to claim 16, Liu et al discloses a first dielectric spacer along sidewalls of the first conductive electrode (vertical portions of 296 on the let,Fig.9, the picture is cut); and a second dielectric spacer along sidewalls of the second conductive electrode ( the vertical portion of 296 in the middle,Fig.9).

  	With respect to claim 18, the arts cited above do not explicitly disclose wherein the upper fin portion of the fin has a total atomic concentration of germanium in the range of 10-50%, and the first and second epitaxial source or drain structures have a total atomic concentration of "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

 	With respect to claim 20, Liu et al discloses wherein the first and second conductive electrodes are in a partial recess in the first and second epitaxial source or drain structures, respectively. However, It would have been obvious to one of ordinary skill in the art at the time of invention to modify Liu et al such that partial the first and second conductive electrodes are in a partial recess in the capping semiconductor layer, in order to make a reliable cost effective source and drain contacts, with good ohmic properties.

 	With respect to claim 21, Liu et al discloses wherein the lower fin portion comprises a portion of an underlying bulk silicon substrate (Fig.1, Para 14). However, Liu et al does not explicitly disclose a single crystalline bulk semiconductor substrate. On the other it would have been obvious to one of ordinary skill in the art at the time of invention to modify Liu et al such that single crystalline substrate is used as a design choice.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Pub No. 20200006545), in view of Kuo et al (US Pub No. 20190165100)

 	With respect to claim 8, Liu et a does not discloses wherein the capping semiconductor layer of the first epitaxial source or drain structure is confined between the first dielectric spacer, and the capping semiconductor layer of the second epitaxial source or drain structure is 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Azmat et al (US Pub No. 20170117223), Kim et al (US Pub No. 20160027918).


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALI NARAGHI/Examiner, Art Unit 2895